Divorce action by Violet Miller against Solomon Miller, alias A.G. Shefted, and John Doe. From a decree denying divorce, plaintiff appeals.
AFFIRMED.
The plaintiff first married the defendant on June 9, 1918, and about one year thereafter a daughter, now 21 years of age, was born. A short time after the birth of the daughter, plaintiff brought suit and obtained a divorce from defendant and a few months thereafter they remarried. Plaintiff is now suing for divorce upon the ground of cruel and inhuman treatment.
The cause was tried in the circuit court for Multnomah county before the Honorable Clarence H. Gilbert, Judge pro tem, and, after a consideration of all the *Page 39 
evidence, he held that both parties were at fault and that plaintiff was not entitled to a decree of divorce.
We also have carefully considered the testimony and are of the opinion that plaintiff has wholly failed to establish the charges alleged in her complaint. We also are of the opinion that the controversies and disputes between these parties are as much the fault of the plaintiff as of the defendant and that neither party is entitled to a divorce.
The decree appealed from will, therefore, be affirmed.
BELT, ROSSMAN and LUSK, JJ., concur. *Page 40